DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending.

Election/Restrictions
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 February 2022.

Specification
The disclosure is objected to because of the following informalities: 
[0025]: In line 2, “unit 14 is may have” appears to be a typographical error for “unit 14 , compression alone may be used.”
[0025], line 6; [0029], line 3: “in to” appears to be a typographical error for “into.”
[0026]: In line7, an extra space appears in “surface 18 ,”
[0028]: In line 6, “which definite” appears to be a misstatement of “which define.”
[0032]: In line 3, “a pre-determined patter as the air first enders” appears to be a misstatement of “a pre-determined pattern as the air first enters.”
[0036]: In line 5, “sections520” appears to lack a space. In p. 12, line 7, “This is” appears to be a misstatement of “That is.” In the second-to-last line, “the shell 5(not shown)” appears to be a typographical error for “the shell 12 (not shown).”
 used.”
Appropriate correction is required. Applicant’s assistance is respectfully requested in identifying and correcting any typographical errors not listed above.

Claim Objections
Claims 13 and 18-20 are objected to because of the following informalities:  
Claim 13: In line 3, “the first filter section” appears to be a misstatement of “the first filter unit section.” In lines 8-9 (two instances), “the second filter section” appears to be a typographical error for “the second filter unit section,” noting that the second instance of “the second filter section” (line 9) is objected to as it appears to be redundant. In line 10, Applicant is respectfully advised to amend “second essentially planar section” to “second essentially planar wall section” to mirror “first essentially planar wall section” in line 4. In line 11, Applicant is respectfully advised to amend “honeycomb cross section” to “honeycomb structure cross section” to mirror the same term in line 7. In line 13, Applicant is respectfully advised to amend “the first filter unit section and the second filter unit section” to supply the missing article.
Claims 18-20: The claims recite, “the first one or more exterior wall sections and second one or more exterior wall sections.” Applicant is respectfully advised to amend these claims to reflect the antecedents of claim 13 and to supply the missing article, i.e., “the first exterior wall sections and the one or more second exterior wall sections.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13: Line 5 recites, “having a first essentially planar exterior surface.” However, lines 6-7 recite, “and a first essentially planar exterior surface.” It is unclear if the second recitation is a reference to the same feature or an additional feature, and it is unclear how the second phrase further limits the claim. For the purposes of examination only, “and a first essentially planar exterior surface” will be interpreted as a redundant phrase that does not further limit the claim. Lines 15-16 recite, “a metallic shell around and adjacent to the first arcuate wall portion and the second arcuate wall portion of the combined filter unit.” There is insufficient antecedent basis for the limitations “the first arcuate wall portion” and “the second arcuate wall portion.” It is therefore unclear what previously recited claim elements are to be considered “arcuate” wall portions. For the purposes of examination only, and in view of Fig. 4, “the first arcuate wall portion and the second arcuate wall portion” will be interpreted as references to “one or more first exterior wall sections” and “one or more second exterior wall sections,” respectively, as though these exterior wall sections are explicitly recited to be arcuate wall portions. 
Claims 14-20 are rejected because of their dependence from claim 13.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
an air filter for filtering contaminants from a heating, ventilation, and cooling system comprising a first filter unit section of an activated carbon material, the first filter unit section including one or more first exterior wall sections, a first essentially planar wall section having a first essentially planar exterior surface extending between a first edge and a second edge of the one or more exterior wall sections, the first filter unit section having a honeycomb structure cross section; a second filter unit section of an activated carbon material, the second filter section including one or more second exterior wall sections, a second essentially planar section having a second essentially planar exterior surface, and a honeycomb cross section, the second essentially planar exterior surface of the second filter unit section being attached to the first essentially planar exterior surface of the first filter unit section so that the first filter unit section and second filter unit section are mirrored and form a combined filter unit having a first end and a second end; and a metallic shell around and adjacent to the first arcuate wall portion and the second arcuate wall portion of the combined filter unit (claim 13) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Gadkaree et al. (US 6,097,011), which discloses a body 10 having a honeycomb shape and comprising activated carbon (col. 7, lines 29-32) used for adsorption and desorption (Abstract) at the fresh air inlet to an HVAC system (col. 9, line 8) (i.e., an air filter for filtering contaminants from a heating, ventilation, and cooling system comprising a first filter unit section of an activated carbon material; a honeycomb structure cross section). However, Gadkaree does not suggest constructing the body from filter unit sections. Naruse et al. (US 2011/0229684 A1) discloses a honeycomb filter ([0037]) comprising outer honeycomb fired bodies 120 (Fig. 5A) joined by adhesive 101 (Fig. 3; [0081]), wherein the filter is fixed in a metal casing 153 (Fig. 7; [0127]) (i.e., first and second filter unit sections having arcuate exterior wall sections and essentially planar surfaces that attach so that they mirrored and form a combined filter unit having a first end and a second end; a metallic shell Naruse does not teach a metallic shell adjacent to a first arcuate wall portion and a second arcuate wall portion (see unlabeled sealing in Fig. 7), but Frost et al. (US 4,419,108) discloses a honeycomb filter 30 in a metallic conduit 20 (Abstract; Fig. 1; col. 4, line 31) that uses sealing means 40 and pylons 41 (col. 7, lines 1-4) to form a gap 39 between the skin 35 of the filter and the inner surfaces 23a of the conduit (col. 5, lines 35-37) to provide additional area for fluid to enter the filter (col. 5, lines 56-57), so that providing a honeycomb filter adjacent to a metallic shell would have been prima facie obvious. However, the filter of Naruse is ceramic ([0104]) and is not recited to comprise activated carbon, it is configured for removing contaminants from vehicle exhaust ([0005], [0052]), so it would not have been obvious to modify the teachings of Gadkaree with those of Naruse. In addition, Naruse the fired bodies 120 have additional planar surfaces, so Naruse does not suggest “a first essentially planar wall section having a first essentially planar exterior surface extending between a first edge and a second edge of the one or more exterior wall sections.” Hijikata (US 2004/0081848 A1) discloses a honeycomb filter ([0001]) comprising honeycomb segments 2a (Fig. 1c) (i.e., filter unit sections having arcuate wall portions and planar surfaces that attach; an essentially planar surface extending between a first edge and a second edge of one or more wall sections), but the segments are “not constituting the outermost peripheral surface of the honeycomb structure” ([0028]), so they cannot be regarded as having exterior wall sections, and the practitioner of Gadkaree and/or Naruse would not have had a reason to provide filter bodies having the configuration of Hijikata.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion that would have led the skilled practitioner to arrive at the claimed configuration.
Claims 13-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772